



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Beckwith, 2015 ONCA 588

DATE: 20150828

DOCKET: C59234

Laskin, Hourigan and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Lee Wayne Beckwith

Appellant

Brian Weingarten and Michael Dineen, for the appellant

Mabel Lai, for the respondent

Heard: August 26, 2015

On appeal from the sentence imposed on April 4, 2014 by
    Justice Ramsay of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his sentence on three grounds.

1.

The trial judge
    erred by denying him 1.5 to 1 credit for pre-sentence custody.

2.

The trial judge
    erred by sentencing him to a penitentiary term so he could get treatment.

3.

The four year
    sentence is demonstrably unfit.

[2]

On the appellants first ground of appeal, the trial judge did err by
    denying 1.5:1 credit on the ground the appellant would have been denied bail
    had he asked for it. The applicable principle comes from
Summers
: 1.5
    for 1 credit can be denied if the possibility of early release or parole is
    highly unlikely. On the record before us we cannot say it is highly unlikely
    the appellant will be denied early release or parole. His record, though lengthy,
    is dated, as is his parole violation. By itself the appellants claim in his
    texts that he will repeat his conduct once he gets out of jail is not
    sufficient to meet the threshold in
Summers
. Thus, we grant the
    appellant 1.5 for 1 credit for his one year of pre-sentence custody.

[3]

On the appellants second submission the trial judge did not sentence
    the appellant to the penitentiary so he could get treatment. The trial judge
    had already decided on a penitentiary sentence. His comment that the
    penitentiary had facilities to deal with the appellants psychiatric condition
    was simply an observation in response to
amicus
 submission. Thus we
    would not give effect to the appellants second ground of appeal.

[4]

On the appellants third submission, we accept that the trial judge
    imposed a lengthy sentence and that the trial Crowns position is a relevant
    consideration in assessing the fitness of his sentence. Nonetheless, we are not
    persuaded that this sentence is demonstrably unfit. The appellants conduct,
    which amounted to egregious domestic abuse, demanded a sentence that provided
    specific deterrence and denounced the appellants conduct. Two years for his
    criminal harassment of his former partner was not unfit. Nor was the two-year
    sentence for his serious assault of his partner two years earlier. Thus, we do
    not give effect to the appellants third ground of appeal.

[5]

For these reasons leave to appeal sentence is granted and; credit
    for pre-sentence custody is increased to 1.5:1 credit, but the appeal is
    otherwise dismissed.


